Title: From Abigail Smith Adams to Harriet Welsh, 18 April 1816
From: Adams, Abigail Smith
To: Welsh, Harriet


				
					Dear Harriet
					Quincy April 18th 1816
				
				Self, Self, is very often the first consideration I therefore begin my Letter by Saying I have had three good Nights. the Tincture of essence of hops, has contributed to them but it gives me the head ache. the weather is so worse than wintry, that I dare not encounter it abroad, so am deprived of exercise I ought to take.—the P has been Sick ever since Saturday with a most sad cold, taken on riding on horse back, the day Louisa was in Town. he has kept Chamber ever Since; and is now something better, but on Sunday, I was much allarmed for him. he had a good deal of fever, and was much opprest upon his Lungs. by the use of Antimony; and Hysop  & flax seed, he is getting the better of it, and an other visit from the Baron de Grimm will contribute to his cure, I hope—I had anticipated a visit from you this week, and wisht it the more earnestly, as Louisa is alone. Susan & Lucy G. are gone to the exhibition at Hingham, and to pass a week with the miss Thaxters—I shall be very happy to see mrs otis when ever she will favour me with a visit—I go down Stairs when the weather is pleasant, but do not remain there long, as we are so exposed to visiters, some of whom I could not see. we had two this week whom I should have liked much to have seen, commodore Hall, and mr Hughes, the Secretary of the Peace Legation—his visit to the P. was very pleasant and the more so, as his most his whole conversation was a panegyrick  panegyrick upon mr Adams his curiosity in visiting, and examining every thing worthy of notice his patient investigation, of his dilligence, and application to buisness, of his Regularity, his great facility and ready utterance of the French Language—were to the astonishment of the Dutch reinheîs, when they gave the entertainment to the American ministers, of which you know we had some account in the papers. it fell to mr Adams as first in the commission, to reply, which according to the Narator, he did extempora, in so apt and elegant and appropriate language that the Dutch men cried out. he speaks french like a parisianTo any one but you dear H I should not have been so garulous. you take so much pleasure in my pleasure, that I could not avoid telling you. can you inform me where mr Hughes boards—I wish W Shaw could meet him—he is much of a Gentleman, and if I was well, I would have him here to dine—I have only a Short Letter from George & not a line yet from mr A—I took my pen only to say that I thought not to have the crape—I do not want it at present, and I want other things more—may hap I may change my mind—if I should you shall hear of it—do dear H come soon and see / your constant Friend 
				
					A A—
				
				
					Bring him this and all other Scrawls from A A
				
			